DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miwa (US 2018/0239953).

Regarding claim 1, Miwa teaches a system, comprising: a computing device configured to:  receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location (see figure 5, figure 6, para. 0007, 0116, where Miwa discusses cameras capturing images of retail shoppers); 
implement an image recognition process configured to identify at least one person in the image data (see figure 6, para. 0013, 0018, where Miwa discusses performing facial recognition on retail shoppers);
(see figure 6, para. 0051, 0130, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee).

Regarding claim 2, Miwa teaches wherein the computing device is configured to:  identify a first person in the image data (see figure 1); generate a first alert (see figure 1, para. 0178);  identify a second person in the imaging data (see figure 1, para. 0178); and generate a second alert (see figure 6, para. 0130, 0178, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee, if a shoplifter moves to a second location, the second alert is transmitted to a second employee).

Regarding claim 3, Miwa teaches wherein the computing device is configured to receive a response from the at least one device indicating the alert was received (see figure 6, para. 0153, where Miwa discusses receiving an acknowledgement from the monitoring device).

Regarding claim 4, Miwa teaches wherein the alert is a first alert, and wherein the computing device is configured to: track the at least one person within the image data (see figure 11A, para. 0172, where Miwa discusses tracking the habitual shoplifter); and 
generate a second alert indicating the at least one person is within the image data, wherein the second alert is generated a predetermined time period after the first alert (see figure 11A, para. 0184, where Miwa discusses tracking the habitual shoplifter capturing images as the person moves to different regions).

 (see figure 11A, para. 0178, 0184, where Miwa discusses transmitting multiple alerts to different employees). 

Regarding claim 6, Miwa teaches wherein the alert is provided to a centralized cache, and wherein the at least one device is configured to poll the centralized cache (see figure 1, para. 0055-0056, where Miwa discusses a centralized control device).  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable medium.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer readable medium.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding method.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953) in view of Brewer et al. (US 2013/0266181).

Regarding claim 7, Miwa teaches capturing different images (see figure 11A, para. 0178, 0184).  Miwa does not expressly teach wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data.  However, Brewer teaches wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miwa in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miwa, while the teaching of Brewer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Miwa and Brewer systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Brewer teaches wherein the first frame and the second frame are separated by a predetermined number of frames in the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
The same motivation of claim 7 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miwa (US 2017/0294089) discusses a surveillance target area such as a back facility, a face authentication function unit that collates a face image of a person shot by a monitoring camera with a face image of a suspicious person accumulated in a face information.
Argue et al. (US 2014/0211017) discusses identifying the consumer in a second video signal based on the image of the consumer's face in the first video signal.
Leizerovich et al. (US 10,366,586) discusses tracking of the predefined patterns within the video data to produce one or more tracked patterns.
Kant (US 2016/0275375) discusses object detection and classification across disparate fields of view.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663